UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     KIM S. LITTLEJOHN,                              DOCKET NUMBER
                    Appellant,                       DC-844E-14-0524-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: October 30, 2014
       MANAGEMENT,
                   Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Daniel F. Read, Esquire, Durham, North Carolina, for the appellant.

           Delores A. Saunders, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the reconsideration decision by the Office of Personnel Management
     (OPM) denying her application for disability retirement under the Federal
     Employees’ Retirement System (FERS). Generally, we grant petitions such as

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or
     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).

                      DISCUSSION OF ARGUMENTS ON REVIEW
¶2        The appellant is an employee of the U.S. Postal Service. Initial Appeal File
     (IAF), Tab 5 at 271.      In September 1998, she stopped working and began
     receiving benefits from the Office of Workers’ Compensation Programs (OWCP),
     but these benefits were terminated in April 2011.      Id. at 126, 129.   After the
     termination of her OWCP benefits, the Postal Service notified the appellant that
     she would be removed from her position for misrepresenting her physical abilities
     with respect to these benefits. Id. at 107. In its removal decision, the Postal
     Service cited video and photographic evidence showing the appellant engaging in
     activities that were inconsistent with her stated physical limitations.          Id.
     at 108-11. The appellant’s removal was reversed by an arbitrator based in part
     upon a violation of the appellant’s due process rights relating to video
     surveillance. IAF, Tab 19. Although the arbitration decision required the Postal
     Service to offer the appellant the opportunity to return to work, id. at 22, the
                                                                                     3

     Postal Service submitted documentation indicating that accommodation of the
     appellant was not possible, citing her 11 years of absence from work and her
     medical restrictions, IAF, Tab 5 at 33-36.
¶3         The appellant applied for disability retirement. Id. at 274-80. OPM denied
     the appellant’s application in initial and reconsideration decisions. Id. at 4-8,
     22-26. The appellant filed a timely Board appeal of the reconsideration decision.
     IAF, Tab 1.
¶4         After holding a hearing, the administrative judge affirmed OPM’s
     reconsideration decision. IAF, Tab 23, Initial Decision (ID). The administrative
     judge found that the appellant failed to establish that a medical impairment
     precluded her from rendering useful and efficient service in her position.     ID
     at 7-11. The appellant has petitioned for review, arguing that the administrative
     judge both did not properly consider medical evidence that demonstrated her
     disability and improperly weighed her testimony and that of her sister. Petition
     for Review File, Tab 1 at 7-10. Additionally, the appellant argues that, because
     the Postal Service has failed to offer her a position, the administrative judge
     should have concluded that she was entitled to disability retirement based upon
     her inability to perform her prior position. Id. at 10-11. OPM has not responded
     to the petition for review.
¶5         To qualify for disability retirement benefits under FERS, an individual must
     meet the following requirements:      (1) she completed at least 18 months of
     creditable civilian service; (2) while employed in a position subject to FERS, she
     either became disabled because of a medical condition, resulting in a deficiency
     in performance, conduct, or attendance, or, if there is no such deficiency, the
     disabling medical condition is incompatible with either useful and efficient
     service or retention in the position; (3) the disabling condition is expected to
     continue for at least 1 year from the date that the application for disability
     retirement benefits was filed; (4) accommodation of the disabling medical
     condition in the position held must be unreasonable; and (5) she did not decline a
                                                                                       4

     reasonable offer of reassignment to a vacant position. Christopherson v. Office of
     Personnel Management, 119 M.S.P.R. 635, ¶ 6 (2013).
¶6         There is no dispute that the appellant has satisfied the service requirements
     for disability retirement under FERS and that she has not declined any reasonable
     offer of reassignment. However, because we find that the appellant has not met
     her burden of proving that she is disabled (criterion 2), we conclude that she is
     not entitled to a disability retirement annuity. See Wall v. Office of Personnel
     Management, 116 M.S.P.R. 188, ¶ 19 (2010), aff’d, 417 F. App’x 952 (Fed. Cir.
     2011).
¶7         The administrative judge found that the medical evidence did not support
     the conclusion that the appellant was disabled.      ID at 10.    In particular, the
     administrative judge considered two independent medical examination (IME)
     reports that found that the appellant could return to work either without
     accommodation or with some accommodation. ID at 9; see IAF, Tab 5 at 168,
     Tab 21 at 7-9.    She also weighed the other medical evidence and found that,
     although some of the evidence may indicate a diagnosis of fibromyalgia, no
     report specifically addressed the appellant’s medical condition and how it
     affected her ability to perform her job duties. ID at 8. The administrative judge
     considered that the medical reports which found that the appellant was unable to
     work were largely based upon the appellant’s subjective complaints. ID at 8.
     However, the administrative judge found that the appellant’s testimony and these
     doctors’ reports were undermined by video surveillance and photographs that
     showed the appellant engaging in a variety of strenuous activities. ID at 8. The
     administrative judge also found that the appellant’s testimony with respect to her
     recent physical state and activities was not credible. ID at 9.
¶8         With respect to the appellant’s testimony concerning her disability and
     inability to perform her prior job functions as well as the appellant’s sister’s
     testimony, the Board must give deference to an administrative judge’s credibility
     determinations when they are based, explicitly or implicitly, on the observation of
                                                                                         5

      the demeanor of witnesses testifying at a hearing; the Board may overturn such
      determinations only when it has “sufficiently sound” reasons for doing so. Haebe
      v. Department of Justice, 288 F.3d 1288, 1301 (Fed. Cir. 2002). In this case,
      there is no reason to disturb the administrative judge’s finding that the appellant’s
      testimony and that of her sister were not credible, particularly considering that
      their testimony is inconsistent with the other evidence of record including
      surveillance evidence, photographs, and medical evidence.
¶9          The administrative judge also properly gave little weight to the appellant’s
      subjective complaints of pain and physical limitations. ID at 10. Although an
      appellant’s subjective evidence of pain that is supported by competent medical
      evidence must be seriously considered, the Board has found that this kind of
      subjective evidence does not establish an appellant’s entitlement to disability
      retirement when it is not supported by competent medical evidence. Tarlaian v.
      Office of Personnel Management, 77 M.S.P.R. 247, 254-55, aff’d, 168 F.3d 1320
      (Fed. Cir. 1998) (Table). The appellant’s subjective complaints are entitled to
      little weight in this case because the complaints are not supported by the
      objective medical evidence.
¶10         Finally, the administrative judge properly found that the weight of the
      medical evidence does not support a finding that the appellant is disabled from
      performing her prior position.     ID at 10.    A physician’s conclusion that an
      employee is disabled is persuasive only if the physician explains how the medical
      condition affects the employee’s specific work requirements. Harris v. Office of
      Personnel Management, 110 M.S.P.R. 249, ¶ 15 (2008).                The appellant’s
      physician found that she was “unable to work in any capacity” but did not support
      this finding with further explanation. IAF, Tab 12 at 6-7.        We find that this
      conclusory statement is not persuasive.         Furthermore, none of the other
      physicians agreed with this statement. The appellant’s prior physician stated that
      he could not comment on her medical condition after viewing the video
      surveillance. IAF, Tab 5 at 43. The first IME opinion stated that the appellant’s
                                                                                           6

      symptoms had resolved to the point where she could perform all of the duties
      required of her prior position. Id. at 168. The second IME opinion stated that the
      appellant could work an 8-hour workday, but, based upon objective medical
      evidence, she would require work in a light duty capacity. IAF, Tab 21 at 6-8.
      This medical opinion, considered with the other medical evidence, may relate to
      whether the appellant would require some accommodation to perform her prior
      position. However, the medical evidence as a whole does not support a finding
      that the appellant is disabled.         See Henderson v. Office of Personnel
      Management, 117 M.S.P.R. 313, ¶ 20 (2012) (the ultimate question, based on all
      relevant evidence, is whether the employee’s medical impairments preclude her
      from rendering useful and efficient service in her position).
¶11         Accordingly, we agree with the administrative judge’s finding that the
      appellant has not submitted objective medical evidence that supports her
      subjective claims of pain and physical limitations. ID at 10; cf. Henderson v.
      Office of Personnel Management, 109 M.S.P.R. 529, ¶ 18 (2008) (finding that the
      appellant’s subjective reports of pain and physical limitations were corroborated
      by objective clinical findings and therefore entitled to substantial weight). OPM
      therefore properly denied the appellant’s application for a disability retirement
      annuity because she did not prove that she is disabled. See Wall, 116 M.S.P.R.
      188, ¶ 19. 2

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:



      2
        Because we deny the claim based upon the appellant’s failure to prove that she is
      disabled, we do not address her argument concerning the agency’s failure to offer her a
      position.
                                                                                  7

                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           8

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.